Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with the registration requirements.
Claimant lost his employment on April 2, 2002, but failed to apply for unemployment insurance benefits until June 26, 2002 due to the belief that his workers’ compensation claim precluded him from applying for unemployment insurance benefits. The *649Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive benefits effective April 3, 2002 until June 24, 2002 because he failed to comply with the registration requirements. While ‘‘[c]ertifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [1998]), deficiencies can be excused for good cause (see Matter of Chen [Commissioner of Labor], 307 AD2d 580 [2003]; Matter of Rosado [Commissioner of Labor], 275 AD2d 848 [2000]). Here, claimant received no misinformation from nor made any attempt to contact the local unemployment insurance office regarding his eligibility to file a claim for benefits. Under these circumstances, the Board’s decision will not be disturbed.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.